196 U.S. 99 (1905)
COMSTOCK
v.
EAGLETON.
No. 105.
Supreme Court of United States.
Submitted December 15, 1904.
Decided January 3, 1905.
APPEAL FROM THE SUPREME COURT OF THE TERRITORY OF OKLAHOMA.
Mr. C.J. Wrightsman, Mr. E.L. Fulton, Mr. Andrew Wilson and Mr. Noel W. Barksdale for plaintiff in error.
There was no appearance or brief for defendant in error.
THE CHIEF JUSTICE: This was an action brought by Comstock against Eagleton in the District Court of Pawnee County, Oklahoma, to recover damages for false imprisonment in the sum of $5,317.50.
The petition was demurred to on the ground that it did not state facts sufficient to constitute a cause of action, the demurrer was sustained, and the petition dismissed with costs. The case was then carried to the Supreme Court of Oklahoma on error, and the judgment affirmed. 11 Oklahoma, 487.
From the judgment of affirmance this appeal was allowed and prosecuted to this court.
By section 9 of the "Act to provide a temporary government for the Territory of Oklahoma," approved May 2, 1890, 26 Stat. 81, c. 182, it was provided that "where the value of the property or the amount in controversy" exceeded five thousand dollars, "writs of error and appeals from the final decisions of said Supreme Court shall be allowed and may be *100 taken to the Supreme Court of the United States in the same manner and under the same regulations as from the Circuit Courts of the United States."
Final judgments of the Circuit Courts of the United States in actions at law can only be revised on writs of error. Deland v. Platte County, 155 U.S. 221; Met. Railroad Company v. District of Columbia, 195 U.S. 322; Bevins v. Ramsey, 11 How. 185; Sarchet v. United States, 12 Pet. 143.
Appeal dismissed.